Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION 
This action is responsive to the communication received December 31st, 2020.  Claims 1, 4, 6, and 13-14 have been amended.  Claim 2 has been canceled.  Claims 1 and 3-14 have been entered and are presented for examination. 
Application 16/556,276 claims benefit of Japanese Application 2018-192595 (10/11/2018).
Applicant’s arguments, filed December 31st, 2020, have been fully considered, but deemed moot in view of the new grounds of rejection, which has been necessitated by Applicant’s amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivakumar et al. (US 2005/0185621). 
	Regarding claims 1, 6, 13-14, Sivakumar et al. discloses an electronic apparatus (see Figure 1 and paragraph 0025 [a sender parallel communication transceiver 22 and a receiver parallel communication transceiver 24]) comprising: transmitter circuitry configured to transmit a first data frame comprising first data to a destination apparatus (see Figure 1 [see Figure 1 [sender parallel communication transceiver and send packets to receiver parallel communication transceiver]]); receiver circuitry configured to: receive first acknowledgment information from the destination apparatus, wherein the first acknowledgment information indicates a reception state of the first data included in the first data frame (paragraphs 0078, 0090 [per-path feedback; utilize cumulative and selective ACKs to determine whether the packets have been properly received ]); and receive second acknowledgment information from the destination apparatus, wherein the second acknowledgment information indicates a reception state of the first data included in a second data frame different from the first data frame (paragraph 0032, 0090 [per-path feedback (suggesting multiple ACKs); a packets sent along different paths]), and the second data frame is not transmitted by the electronic apparatus to the destination apparatus (paragraphs 0083-0084 [ACK from an unknown connection]); and processing circuitry configured to determine whether or not to retransmit the first data, based on at (paragraph 0079 [packets to be retransmitted based on ACK]), and the processinq circuitry is confiqured to determine not to retransmit the first data, if the first acknowledqment information indicates that the first data in the first data frame is received successfully by the destination apparatus (paragraph 0079 [packets not to be retransmitted based on ACK]).
	Sivakumar et al. does not explicitly disclose wherein: the processing circuitry is configured to determine not to retransmit the first data, if (1) the first acknowledgment information is not received successfully by the electronic apparatus or the first acknowledqment information indicates that the first data in the first data frame is not received successfully by the destination apparatus, and (2) the second acknowledqment information indicates that the first data in the second data frame is received successfully by the destination apparatus.
	However, Sivakumar et al. discloses per-path feedback (paragraph 0090) and scheduler module 80 may delete packets for which an ACK has arrived (indicating the successful receipt of the packet at the destination parallel communication transceiver (paragraphs 0123-0124). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize if only one ACK was received from a packet that was transmitted over multiple routes, there would be no need to keep the packet in the buffer for retransmission.  The motivation for this is to efficiently use the buffer and network resources.
Regarding claim 3, Sivakumar et al. discloses all the recited subject matter in claim 1, but does not explicitly disclose wherein the transmitter circuitry is configured to transmit the first data frame in parallel with the second data frame by multiplexing.
However, Multiplexing data is well-known in the art wherein such a feature would be obvious to one of ordinary skill in the art, before the effective filing date of the invention, wherein multiplexing data allows for conventional techniques in the art to be used.
(paragraphs 0097-0098 [constructed parallel communication ACK packet]).
	Regarding claims 5, 12, Sivakumar et al. further discloses wherein the electronic apparatus uses a wireless LAN (paragraph 0034 [802.11]).
Regarding claim 7, Sivakumar et al. further discloses wherein the transmitter circuitry is further configured to transmit a trigger frame that comprises information that the first sender apparatus and the second sender apparatus need for transmitting the first data frame and the second data frame, respectively (paragraph 90 [per-path feedback]).
	Regarding claim 8, Sivakumar et al. further discloses determine that the first data frame comprises the first data based on at least one of a receiving time of the first data frame, an address of a sender apparatus, an AID, a sequence number, and a TID that are included in the first data frame; and determine that the second data frame comprises the first data based on at least one of a receiving time of the second data frame, an address of a sender apparatus, an AID, a sequence number, and a TID that are included in the second data frame (paragraphs 0097, 0109 [The ack_mapping data structure, for example, may maintain the appropriate sequence numbers for packets that arrived along a specific path. By maintaining the sequence numbers and associated paths, the ACKs corresponding to the packets may be sent along the same paths]).

	However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize a received sequence number could indicate whether a packet is properly received (paragraph 0078).  The motivation for this is to indicate to the sender whether a packet should be retransmitted.
	Regarding claim 9, Sivakumar et al. makes obvious all the recited subject matter in claim 8, but does not explicitly disclose wherein the acknowledgment frame controller is further configured to instruct, if the receiver circuitry does not determine that the first data frame comprises the first data, the transmitter circuitry to transmit acknowledgment information to a sender apparatus that transmitted a data frame which is successfully received.
	However, Sivakumar et al. discloses per-path feedback (paragraph 0090) and scheduler module 80 may delete packets for which an ACK has arrived (indicating the successful receipt of the packet at the destination parallel communication transceiver (paragraphs 0123-0124). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize if only one ACK was received from a packet that was transmitted over multiple routes, there would be no need to keep the packet in the buffer for retransmission.  The motivation for this is to efficiently use the buffer and network resources.
Regarding claim 10, Sivakumar et al. discloses all the recited subject matter in claim 6, but does not explicitly disclose wherein the receiver circuitry is further configured to receive the first data frame and the second data frame that are transmitted in parallel by multiplexing.

Regarding claim 11, Sivakumar et al. discloses all the recited subject matter in claim 6, but does not explicitly disclose wherein the transmitter circuitry is further configured to transmit the acknowledgment information in parallel by multiplexing.
However, Multiplexing ACK data is well-known in the art wherein such a feature would be obvious to one of ordinary skill in the art, before the effective filing date of the invention, wherein multiplexing data allows for conventional techniques in the art to be used.
Response to Arguments
Applicant’s arguments, filed December 31st, 2020, have been fully considered, but deemed moot in view of the new grounds of rejection, which has been necessitated by Applicant’s amendment.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465